DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,268,458. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the double patenting rejection under 35 U.S.C. 101 set forth in this Office action.

Claims 2-10 and 12-20 would be allowable if rewritten to overcome the double patenting rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach or render obvious a system for managing an on-demand electrolytic reactor for supplying hydrogen and oxygen gas to an internal combustion engine, the internal combustion engine being located in a vehicle, the system comprising a processor configured to “predict a change in the engine performance level at a predetermined future time to forecast a future engine demand level, wherein the prediction is based at least on one or more telemetry parameters associated with the vehicle”.

Related prior art of record includes: Dufford et al. (PG Pub 2015/0275787), which teaches predicting future engine demand based on a vehicle’s past travel and optimizing several hybrid vehicle parameters, specifically battery and engine usage, based on the predictions; Upadhyay et al. (PG Pub 2016/0201533), which teaches estimating the ability to maintain vehicle speed based on vehicle parameters and distance from the destination, and selectively regenerating the diesel particulate filter based on those parameters; DeSouza et al. (USPN 6,332,434), which teaches an on demand electrolytic reactor for supplying hydrogen and oxygen gas to an internal combustion engine; and Santillo et al. (PG Pub 2017/0298811), which teaches using terrain data from the vehicle to control and predict aspects of the engine operation.  None of these references teach predicting a change in the engine performance level at a predetermined future time to forecast a future engine demand level for the electrolytic reactor.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747              


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747